Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 1 of 42 PageID #: 2100
      Case: 18-2491   Document: 00713487080     Filed: 09/18/2019   Pages: 2   (41 of 42)



         UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



   Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
           Room 2722 - 219 S. Dearborn Street                                               Phone: (312) 435-5850
                Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




                                            NOTICE OF ISSUANCE OF MANDATE
    September 18, 2019


                  Laura A. Briggs
   To:
                  UNITED STATES DISTRICT COURT
                  Southern District of Indiana
                  United States Courthouse
                  Indianapolis , IN 46204-0000



                                            COMMON CAUSE INDIANA,
                                            Plaintiff - Appellee

                                            v.
    No. 18-2491

                                            CONNIE LAWSON, in her official capacity as Secretary of State of
                                            Indiana, et al.,
                                            Defendants - Appellants

                                            INDIANA STATE CONFERENCE OF THE NATIONAL
                                            ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE,
                                             Plaintiffs - Appellees

    No. 18-2492
                                            v.

                                            CONNIE LAWSON, et al.,
                                            Defendants - Appellants

     Originating Case Information:

     District Court No: 1:17-cv-03936-TWP-MPB
    Southern District of Indiana, Indianapolis Division
    District Judge Tanya Walton Pratt

     Originating Case Information:
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 2 of 42 PageID #: 2101
      Case: 18-2491   Document: 00713487080     Filed: 09/18/2019   Pages: 2   (42 of 42)



     District Court No: 1:17-cv-02897-TWP-MPB
    Southern District of Indiana, Indianapolis Division


   Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
   certified copy of the opinion/order of the court and judgment, if any, and any direction as to
   costs shall constitute the mandate.


    RECORD ON APPEAL STATUS:                              No record to be returned




   NOTE TO COUNSEL:
   If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
   to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this
   period will be disposed of.

   Please acknowledge receipt of these documents on the enclosed copy of this notice.

                              -----------------------------------




    Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
    Seventh Circuit.

    Date:                                                 Received by:


        9/18/2019
    _________________________                              _____________________________
                                                          ____________________________________
                                                            Deputy Clerk, U.S. District Court



    form name: c7_Mandate(form ID: 135)
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 3 of 42 PageID #: 2102
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487079
                                    43      Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         1   1 (40 of 42)



        UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



   Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
           Room 2722 - 219 S. Dearborn Street                                               Phone: (312) 435-5850
                Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




                                                       FINAL JUDGMENT
    August 27, 2019


       Before:                             DIANE P. WOOD, Chief Circuit Judge
                                           MICHAEL B. BRENNAN, Circuit Judge
                                           AMY J. ST. EVE, Circuit Judge


                                            COMMON CAUSE INDIANA, INDIANA STATE CONFERENCE OF
                                            THE NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
                                            COLORED PEOPLE, and LEAGUE OF WOMEN VOTERS OF
                                            INDIANA, INC.,
                                            Plaintiffs - Appellees,
    Nos. 18-2491 & 18-2492
                                            v.

                                            CONNIE LAWSON, in her official capacity as Secretary of State of
                                            Indiana, et al.,
                                            Defendants - Appellants

     Originating Case Information:

    District Court Nos: 1:17-cv-03936-TWP-MPB & 1:17-cv-02897-TWP-MPB
    Southern District of Indiana, Indianapolis Division
    District Judge Tanya Walton Pratt


   The judgments of the District Court are AFFIRMED, with costs, in accordance with the
   decision of this court entered on this date.

    form name: c7_FinalJudgment(form ID: 132)
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 4 of 42 PageID #: 2103
     Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39  (1 of 42)




                                             In the

                   United States Court of Appeals
                                For the Seventh Circuit
                                   ____________________
               Nos. 18-2491, 18-2492
               COMMON CAUSE INDIANA, INDIANA STATE CONFERENCE OF THE
               NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED
               PEOPLE, and LEAGUE OF WOMEN VOTERS OF INDIANA, INC.,
                                                     Plaintiffs-Appellees,

                                               v.

               CONNIE LAWSON, in her official capacity as Secretary of State
               of Indiana, et al.,
                                                     Defendants-Appellants.
                                   ____________________

                       Appeals from the United States District Court for the
                        Southern District of Indiana, Indianapolis Division.
                     Nos. 1:17-cv-03936-TWP-MPB, 1:17-cv-02897-TWP-MPB —
                                     Tanya Walton Pratt, Judge.
                                   ____________________

                  ARGUED JANUARY 14, 2019 — DECIDED AUGUST 27, 2019
                               ____________________


                   Before WOOD, Chief Judge, and BRENNAN and ST. EVE, Cir-
               cuit Judges.
                   WOOD, Chief Judge. Voting is at once an intensely personal
               act and a choice to participate in the collective process of rep-
               resentative democracy. It cannot take place, however, without
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 5 of 42 PageID #: 2104
     Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39  (2 of 42)




               2                                       Nos. 18-2491 & 18-2492

               an elaborate administrative infrastructure. This case concerns
               that machinery—in particular, the process that Indiana wants
               to use to cleanse its voter rolls of people it suspects no longer
               qualify to vote there. Senate Enrolled Act 442 (“Act 442”),
               which was passed in 2017 and codified at Indiana Code § 3-7-
               38.2-5(d)–(e), adopted an aggressive new strategy for this pur-
               pose, allowing Indiana immediately to remove a voter based
               on information received from a third-party database rather
               than in response to direct contact with the voter. Several or-
               ganizations promptly challenged Act 442 in court, asserting
               in two separate actions that it violates the National Voter Reg-
               istration Act. They sought a preliminary injunction against
               the implementation of the new law while both cases pro-
               ceeded. Finding that the plaintiffs were likely to succeed on
               the merits and that they would suffer irreparable injury if the
               law were to take effect immediately, the district court issued
               preliminary injunctions “prohibiting the Defendants from
               taking any actions to implement [Act 442]” until the cases are
               concluded.
                   The state appealed the injunctions to this court, see 28
               U.S.C. § 1292(a)(1), and we consolidated the two cases for de-
               cision. We conclude that the plaintiff organizations in each
               case adequately demonstrated their standing to bring these
               actions and that the district court did not abuse its discretion
               by granting preliminary relief. We therefore affirm.
                                               I
                                               A
                   It is largely the responsibility of the states to set up and
               operate the machinery necessary for voting. Article I, section
               4, clause 1, of the federal Constitution allows state legislatures
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 6 of 42 PageID #: 2105
     Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39  (3 of 42)




               Nos. 18-2491 & 18-2492                                       3

               to prescribe the “Times, Places and Manner” of holding elec-
               tions for U.S. senators and representatives. Nonetheless, the
               federal Constitution places certain limits on the states’
               choices. Several amendments protect the franchise of certain
               groups (the Fifteenth, for racial groups; the Nineteenth, for
               women; and the Twenty-Sixth, for those who have reached
               age 18), while another amendment assures that a poll tax can-
               not stand in the way of voting (the Twenty-Fourth). Im-
               portantly, however, the case before us does not present an is-
               sue under any of those amendments. It turns instead on one
               of the laws Congress enacted pursuant to the language in Ar-
               ticle I, section 4, clause 1, stating that “Congress may at any
               time by Law make or alter such [state] Regulations, except as
               to the Places of choosing Senators.” That law is the National
               Voter Registration Act (NVRA), 52 U.S.C. §§ 20501–11.
                 Congress made no mystery of its purposes for passing the
               NVRA. It stated them in the opening section of the statute:
                  (b) Purposes
                  The purposes of this chapter are—
                      (1) to establish procedures that will increase the
                      number of eligible citizens who register to vote
                      in elections for Federal office;
                      (2) to make it possible for Federal, State, and lo-
                      cal governments to implement this chapter in a
                      manner that enhances the participation of eligi-
                      ble citizens as voters in elections for Federal of-
                      fice;
                      (3) to protect the integrity of the electoral pro-
                      cess; and
                      (4) to ensure that accurate and current voter reg-
                      istration rolls are maintained.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 7 of 42 PageID #: 2106
     Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39  (4 of 42)




               4                                        Nos. 18-2491 & 18-2492

               Id. at § 20501(b). This case is primarily concerned with the
               fourth of those purposes—the maintenance of accurate and
               current voter registration rolls.
                   Several sections of the law address national procedures for
               voter registration. Those procedures start with section 20503,
               which requires states to allow registration for federal elec-
               tions in several ways, including through the motor vehicle li-
               cense process (section 20504), by mail (section 20505), or in
               person through a voter registration agency (section 20506).
               But the section of greatest interest to us is 20507, which con-
               tains “[r]equirements with respect to administration of voter
               registration”—here, maintenance of the voter registration
               rolls. As does the NVRA as a whole, this part of the law re-
               flects two competing concerns: on the one hand, the need to
               ensure the integrity of the electoral process, §§ 20501(b)(3)–
               (4); and on the other hand, the need to increase voter registra-
               tion and enhance voter participation, §§ 20501(b)(1)–(2).
                   The NVRA sets the boundaries within which states must
               operate when they administer the voter-registration process.
               It requires states to update their voter-registration rolls, sec-
               tion 20507(a)(4), but it also forbids states from removing vot-
               ers from the official lists of eligible voters except under pre-
               scribed circumstances, section 20507(a)(3). A voter may re-
               quest that his or her name be taken off the rolls, sec-
               tion 20507(a)(3)(A), but in the absence of such a request, if a
               state wants to remove a name because it suspects that the
               voter has moved, it must follow the procedures spelled out in
               section 20507(d). Because of its importance to this case, we set
               out the lengthy text of that section in a footnote.1 The critical

                   1 The statute reads as follows:
               (d) Removal of names from voting rolls
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 8 of 42 PageID #: 2107
     Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39  (5 of 42)




               Nos. 18-2491 & 18-2492                                                           5

               fact here is that the registrant must inform the state about the
               change in residence, or the registrant must fail to respond to a
               notice sent by the state inquiring about continued eligibility.

                 (1) A State shall not remove the name of a registrant from the official list
                 of eligible voters in elections for Federal office on the ground that the
                 registrant has changed residence unless the registrant—
                    (A) confirms in writing that the registrant has changed residence to a
                    place outside the registrar’s jurisdiction in which the registrant is reg-
                    istered; or
                    (B)(i) has failed to respond to a notice described in paragraph (2); and
                       (ii) has not voted or appeared to vote (and, if necessary, correct the
                       registrar’s record of the registrant’s address) in an election during
                       the period beginning on the date of the notice and ending on the
                       day after the date of the second general election for Federal office
                       that occurs after the date of the notice.
                 (2) A notice is described in this paragraph if it is a postage prepaid and
                 pre-addressed return card, sent by forwardable mail, on which the reg-
                 istrant may state his or her current address, together with a notice to the
                 following effect:
                    (A) If the registrant did not change his or her residence, or changed
                    residence but remained in the registrar’s jurisdiction, the registrant
                    should return the card not later than the time provided for mail regis-
                    tration under subsection (a)(1)(B). If the card is not returned, affirma-
                    tion or confirmation of the registrant’s address may be required before
                    the registrant is permitted to vote in a Federal election during the pe-
                    riod beginning on the date of the notice and ending on the day after
                    the date of the second general election for Federal office that occurs
                    after the date of the notice, and if the registrant does not vote in an
                    election during that period the registrant’s name will be removed
                    from the list of eligible voters.
                    (B) If the registrant has changed residence to a place outside the reg-
                    istrar’s jurisdiction in which the registrant is registered, information
                    concerning how the registrant can continue to be eligible to vote.
                 (3) A voting registrar shall correct an official list of eligible voters in elec-
                 tions for Federal office in accordance with change of residence infor-
                 mation obtained in conformance with this subsection.
               52 U.S.C. § 20507(d).
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 9 of 42 PageID #: 2108
     Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39  (6 of 42)




               6                                        Nos. 18-2491 & 18-2492

               Moreover, it is not enough for the registrant to fail to respond
               to the state’s notice. That person’s name cannot be removed
               from the rolls, according to section 20507(d)(1)(B)(ii), until the
               state can show that the person did not vote or appear to vote
               in an election during the period beginning on the date of the
               notice and ending on the day after the second general election
               for federal office thereafter.
                                               B
                   In Spring 2017, the Governor of Indiana signed into law
               Act 442, which was designed to revamp the way Indiana up-
               dates its voter-registration lists. (The law was later codified at
               Indiana Code § 3-7-38.2-5(d)–(e), but in keeping with the prac-
               tice in this case, we refer to it by its legislative name.) Act 442
               was far from Indiana’s first effort to ensure the accuracy of its
               official list of voters. At the time the law was passed, the state
               relied on a third-party database known as Crosscheck, which
               aggregates voter data from multiple states to identify poten-
               tial duplicate voter registrations. Participating states could
               then follow up on the Crosscheck matches by sending the
               NVRA-required notices to the voters whose names poten-
               tially appeared on more than one state’s voter rolls. Act 442
               was designed to use Crosscheck more robustly by allowing
               Indiana automatically to remove a voter from the rolls if the
               voter was identified as a database “match” with a certain level
               of confidence. Act 442 made no provision for contacting the
               voter or confirming her wish permanently to change domicile
               and cancel her Indiana registration.
                   Act 442 was immediately challenged in two separate law-
               suits by three different voter-advocacy organizations: The In-
               diana National Association for the Advancement of Colored
               People (NAACP), the League of Women Voters of Indiana
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 10 of 42 PageID #: 2109
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39   (7 of 42)




               Nos. 18-2491 & 18-2492                                         7

               (the League), and Common Cause Indiana (CCI) (collectively
               “the Organizations”). The defendants are Connie Lawson,
               Secretary of State of Indiana; J. Bradley King, Co-Director of
               the Indiana Election Division in the Secretary’s office; and An-
               gela Nussmeyer, Co-Director of the Indiana Election Division.
               The Organizations sued all defendants in their official capac-
               ity only; we refer to them collectively as Indiana. In both
               cases, the Organizations contend that Act 442 violates the
               NVRA insofar as it allows Indiana to remove voters from the
               rolls without following the procedures specified by the fed-
               eral statute. The Organizations obtained substantively identi-
               cal preliminary injunctions that prevent Act 442 from going
               into effect while the cases are pending.
                   Indiana would like us to lift those injunctions. We con-
               clude, however, the district court was correct to find that the
               Organizations are likely to succeed on the merits of their chal-
               lenge, that they and their members will be irreparably
               harmed if the law goes into effect temporarily, that the state
               will not be materially injured if the lists are not subjected to
               this extra layer of purging immediately, and that the public
               interest favors compliance with the NVRA.
                                              II
                   Before we may reach the merits of the injunctions, we
               must address Indiana’s challenge to the Organizations’ Arti-
               cle III standing. The Organizations claim standing on their
               own behalf, as well as on behalf of their members. We start—
               and for the most part finish—with the Organizations’ stand-
               ing to raise their own claims. To assert standing for injunctive
               relief, they must show that they are under an actual or immi-
               nent threat of suffering a concrete and particularized “injury
               in fact”; that this injury is fairly traceable to the defendant’s
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 11 of 42 PageID #: 2110
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39   (8 of 42)




               8                                       Nos. 18-2491 & 18-2492

               conduct; and that it is likely that a favorable judicial decision
               will prevent or redress the injury. Summers v. Earth Island Inst.,
               555 U.S. 488, 493 (2009). The plaintiffs bear the burden of es-
               tablishing each of these elements. Lujan v. Defs. of Wildlife, 504
               U.S. 555, 561 (1992). We evaluate legal questions de novo and
               review any factual determinations necessary to resolve the
               Organizations’ standing for clear error. Wisconsin Right to Life,
               Inc. v. Schober, 366 F.3d 485, 489 (7th Cir. 2004).
                                               A
                  On appeal, Indiana challenges only the district court’s
               conclusion that the Organizations made a compelling enough
               showing of injury in fact to show Article III standing at this
               stage. We too therefore focus on injury in fact. (We briefly ad-
               dress causation and redressability below, as all three require-
               ments affect our jurisdiction.)
                   The leading case for this purpose is Havens Realty Corp. v.
               Coleman, 455 U.S. 363, 379 (1982). It addressed the right of an
               organization, Housing Opportunities Made Equal (HOME),
               to sue an apartment owner under the Fair Housing Act for
               racial discrimination. HOME employed “testers” to apply for
               rental apartments, to determine whether the apartment own-
               ers were engaged in conduct forbidden by the Act. When the
               testers uncovered racial steering by defendant Havens,
               HOME and the testers brought a suit under the Fair Housing
               Act. The defendant challenged HOME’s Article III standing;
               but the Supreme Court found that HOME did have standing
               in its own right:
                      If, as broadly alleged, petitioners’ steering prac-
                      tices have perceptibly impaired HOME’s ability
                      to provide counseling and referral services for
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 12 of 42 PageID #: 2111
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39   (9 of 42)




               Nos. 18-2491 & 18-2492                                          9

                      low-and moderate-income homeseekers, there
                      can be no question that the organization has suf-
                      fered injury in fact. Such concrete and demon-
                      strable injury to the organization’s activities—
                      with the consequent drain on the organization’s
                      resources—constitutes far more than simply a
                      setback to the organization’s abstract social in-
                      terests….
               455 U.S. at 379. Following Havens, we recognized in Crawford
               v. Marion County Election Board, 472 F.3d 949 (7th Cir. 2007),
               aff’d on other grounds, 553 U.S. 181 (2008), that a voting law can
               injure an organization enough to give it standing “by compel-
               ling [it] to devote resources” to combatting the effects of that
               law that are harmful to the organization’s mission. Id. at 951.
               We found there that a political party had standing to chal-
               lenge an Indiana voting law. That law, we accepted for the
               preliminary standing inquiry, likely discouraged some of the
               party’s supporters from voting. The law thus struck directly
               at the organization’s mission and forced it to spend resources
               to get discouraged voters to the polls. Id. In affirming our de-
               cision, the Supreme Court stated in a footnote that: “[w]e also
               agree with the unanimous view of those judges that the Dem-
               ocrats have standing to challenge the validity of [the law] ….”
               Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 189 n.7
               (2008).
                   Nothing in the Supreme Court’s later standing jurispru-
               dence has undermined the holdings of Havens or Crawford,
               which are therefore binding on us. To the contrary, the Court
               cited Havens with approval in 2017, in Bank of America Corp. v.
               City of Miami, Florida, 137 S. Ct. 1296, 1303 (2017), where it
               noted that the Fair Housing Act allows suits by “a nonprofit
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 13 of 42 PageID #: 2112
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (10 of 42)




               10                                      Nos. 18-2491 & 18-2492

               organization that spent money to combat housing discrimina-
               tion.” Id. The Court likewise emphasized that organizations
               may rely on not only actual, but imminent harm for standing,
               including by challenging laws pre-enforcement if the organi-
               zation can show a substantial threat of injury. Thus, in Susan
               B. Anthony List v. Driehaus, 573 U.S. 149 (2014), the Court ruled
               that an organization dedicated to pro-life advocacy ade-
               quately alleged injury in fact for Article III purposes when it
               challenged a state law prohibiting certain “false statements”
               made during political campaigns. Id. at 151–52, 161. It based
               that finding not on anything the organization had already
               done, but instead on specific statements that it intended to
               make in future election cycles.
                   Importantly, neither Havens, Crawford, nor the present case
               involves any effort to rely on something as amorphous as tax-
               payer standing or speculative injury. See Valley Forge Christian
               College v. Americans United for Separation of Church and State,
               Inc., 454 U.S. 464 (1982) (no taxpayer standing); Clapper v. Am-
               nesty Intern. USA, 568 U.S. 398 (2013) (speculative injury). In
               Valley Forge, the Court held that an atheist organization could
               not show injury in fact based solely on “the depriv[ation] of
               the fair and constitutional use of [its] tax dollar.” 454 U.S. at
               476. See also Hein v. Freedom from Religion Foundation, Inc., 551
               U.S. 587 (2007) (no standing for organization that complained
               about spending federal money to promote faith-based initia-
               tives); United States v. Richardson, 418 U.S. 166 (1974) (no tax-
               payer standing to challenge reporting under the Central Intel-
               ligence Agency Act of 1949). In Clapper, the Court held that
               the organizational plaintiff had failed to show that the injury
               it feared (surveillance of its international communications)
               was concrete enough to support standing. 568 U.S. at 411–14.
               The Court also found that the plaintiffs could not rely for
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 14 of 42 PageID #: 2113
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (11 of 42)




               Nos. 18-2491 & 18-2492                                      11

               standing on the “costly and burdensome measures to protect
               the confidentiality of their communications” that they felt
               compelled to take, because they had not shown the situation
               was imminent, or as the Court put it, “certainly impending.”
               Id. at 416.
                   The complaints and supporting materials presented by the
               Organizations in the present cases do not suffer from those
               defects. This is not a taxpayer case, and the injury the Organ-
               izations describe is either imminent or has already begun; it
               is concrete, ongoing, and likely to worsen. Havens and Craw-
               ford are thus the most pertinent authorities, and each Organi-
               zation put forward evidence to support standing based on the
               kind of organizational injuries upheld in those cases.
                   Each Organization is a non-profit entity that advocates for
               voter access, conducts voter education to promote voter ac-
               cess, helps voters overcome any challenges they face trying to
               vote, and helps voters register to vote (or re-register if
               needed). CCI Complaint ¶¶ 60, 62; NAACP/League Com-
               plaint ¶¶ 6–11. Extrapolating from their experience assisting
               people who were erroneously dropped from the rolls, the Or-
               ganizations expect that if Act 442 is allowed to go into effect
               and the state starts removing eligible voters from the rolls
               without notice, errors are inevitable, and the Organizations
               will be forced to spend resources cleaning up the mess. CCI
               Complaint ¶ 60; NAACP/League Complaint ¶¶ 8, 11. Beyond
               this, the NAACP and the League predict that some of the very
               voters they registered will be erroneously un-registered.
               NAACP/League Complaint ¶¶ 8, 11. CCI claims already to
               have expended resources educating voters and community
               activists about Act 442 and the enhanced risk of erroneous
               voter removal. CCI Complaint ¶ 60.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 15 of 42 PageID #: 2114
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (12 of 42)




               12                                     Nos. 18-2491 & 18-2492

                   In support of their motions for preliminary injunctions,
               the Organizations submitted declarations and affidavits from
               the NAACP President, Barbara Bolling-Williams, the
               League’s Co-President, Oscar Anderson, and the Policy Direc-
               tor of CCI, Julia Vaughn. This evidence expands on the gen-
               eral picture painted in the Organizations’ complaints of the
               likely work Act 442 will create for them. Bolling-Williams ex-
               plains, for example, how Act 442 “will cause [the NAACP] to
               expend [its] limited financial resources on rolling back the ef-
               fects of the bill.” Bolling-Williams Declaration ¶ 21. She de-
               scribes the NAACP’s work as including voter-registration
               drives and deploying volunteers who provide voter support
               on Election Day with issues including “registration cancella-
               tions.” Id. ¶¶ 7, 10–11. Bolling-Williams expects that the
               NAACP will have to expand “voter education and poll mon-
               itoring programs to address the effects of the law should it go
               into effect.” Id. ¶ 22. The NAACP is further concerned that
               any chaos created at polling places by Act 442 would exacer-
               bate existing disparities in polling place resources with harm-
               ful effects such as long lines and undermine the NAACP’s
               work to combat those disparities on Election Day. Id. ¶¶ 19–
               21.
                   Anderson’s declaration describes the League’s work “ed-
               ucating the public on voting rights.” Anderson Declaration
               ¶ 5. Anderson calls the League’s work registering voters “vi-
               tal” and “critical” to the organization. Id. ¶¶ 8, 10. After the
               League registers a voter, volunteers often follow up with the
               voter, “give them other information about elections,” or re-
               mind them of upcoming elections. Id. ¶¶ 13–14. According to
               Anderson, because of its concern about Act 442’s imminent
               effect, “the League has already devoted resources to ensuring
               that voters are checking their registrations to make sure they
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 16 of 42 PageID #: 2115
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (13 of 42)




               Nos. 18-2491 & 18-2492                                         13

               have not been purged.” The League “created a poster and a
               resource on [its] website encouraging voters to check their
               registration status.” Id. ¶ 22. As Anderson puts it, “[a]ny time
               League members spend addressing the risk of the voter purge
               by educating voters or re-registering purged voters takes
               away time and resources that could otherwise be spent regis-
               tering voters or assisting voters with other purposes.” Id. ¶ 32.
                    Speaking for CCI, Vaughn states in her declaration that the
               organization knows that it will receive calls from voters iden-
               tified by the Crosscheck program, because it already does.
               Even now CCI receives calls from voters who received “can-
               cellation notices” under Indiana’s current system because
               Crosscheck identified them as potential duplicates. Vaughn
               Declaration ¶ 14. The targeted voters often seek out CCI for
               advice. Id. CCI expects to get even more calls from voters who
               discover that they have been dropped without notice—
               though more, and more frantic ones—up to and including on
               Election Day. Id. ¶¶ 14–17, 26. CCI trains volunteers to serve
               as Election Day poll monitors who answer voter questions,
               including those about erroneous cancellations of registration.
               Id. ¶ 16.
                   Demonstrating that the Organizations are not imagining
               things, the record shows that CCI already has “devoted addi-
               tional time and resources to ameliorating the its [sic] effects of
               this law, including conducting activities such as training ses-
               sions aimed at educating voters and community activists
               about the increased risk of erroneous voter registration can-
               cellations.” Id. ¶ 19. Vaughn reports that “because of Act 442,
               [CCI] has had to change its curriculum” and “spend a greater
               portion of the fixed amount of time we have for [training ses-
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 17 of 42 PageID #: 2116
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (14 of 42)




               14                                      Nos. 18-2491 & 18-2492

               sions] on discussing Act 442’s effects, which necessarily di-
               verts from the time we could spend talking about other is-
               sues.” Id. ¶ 24. The more time and resources that CCI spends
               addressing the effects of Act 442, the less it has “to assist vot-
               ers with other poll access issues,” id. ¶ 28, and the rest of its
               advocacy agenda, which extends far beyond voter registra-
               tion, id. ¶ 29.
                   According to the evidence put forward by the Organiza-
               tions, Act 442 has created a culture of voter confusion, and it
               has already inflicted costs on them. Were Act 442 to take ef-
               fect, the Organizations expect further concrete and specific
               adverse consequences: they will be required to increase the
               time or funds (or both) spent on certain activities to alleviate
               potentially harmful effects of Act 442, such as voter confusion,
               erroneous registration removal, and chaos at the polling
               place; and their missions will be thwarted, because even with
               those extra efforts, confusion around Act 442 and the need to
               combat it will displace other projects they normally under-
               take. This is enough to allege injury in fact.
                   We are not alone in this assessment. Our sister circuits
               have upheld the standing of voter-advocacy organizations
               that challenged election laws based on similar drains on their
               resources. Like us, they have found that the organizations
               demonstrated the necessary injury in fact in the form of the
               unwanted demands on their resources. See Fla. State Confer-
               ence of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1164–65 (11th
               Cir. 2008) (upholding standing for voting-rights organiza-
               tions to challenge voting law because “[t]he organizations
               reasonably anticipate that they will have to divert personnel
               and time to educating volunteers and voters on compliance
               with Subsection 6 and to resolving the problem of voters left
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 18 of 42 PageID #: 2117
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (15 of 42)




               Nos. 18-2491 & 18-2492                                         15

               off the registration rolls on election day”); Common
               Cause/Georgia v. Billups, 554 F.3d 1340, 1350 (11th Cir. 2009)
               (NAACP had standing to challenge a photo ID law based on
               diversion of resources from regular activities to educating
               voters about the new requirements and helping them get IDs);
               Arcia v. Florida Secretary of State, 772 F.3d 1335, 1341–42 (11th
               Cir. 2014) (organizations engaged in voter registration had
               standing to challenge program designed to remove non-citi-
               zens from the roll because they diverted resources to address-
               ing problematic mis-identification of citizenship); Scott v.
               Schedler, 771 F.3d 831, 836–39 (5th Cir. 2014) (NAACP had
               standing to challenge failure to provide registration forms to
               persons visiting benefit offices because NAACP spent addi-
               tional time on registration drives as a result); Nat’l Council of
               La Raza v. Cegavske, 800 F.3d 1032, 1040 (9th Cir. 2015) (organ-
               izations had standing based on additional resources spent as-
               sisting people who should have been registered through state
               public assistance offices with voter registration); Northeast
               Ohio Coal. for the Homeless v. Husted, 837 F.3d 612, 624 (6th Cir.
               2016) (organization that helped homeless voters had standing
               to challenge a change in law that required it to overhaul its
               voter-education and get-out-the-vote programs to focus on
               early in-person voting instead of mail-in voting); OCA-Greater
               Houston v. Texas, 867 F.3d 604, 612 (5th Cir. 2017) (upholding
               organizational standing for non-profit Organization for Chi-
               nese Americans based on injury—albeit “not large” one—re-
               sulting from extra time spent educating voters about a new
               Texas voting law restricting interpretation assistance instead
               of organization’s normal “get out the vote” activities with
               membership); see also Hispanic Interest Coal. of Alabama v. Gov-
               ernor of Alabama, 691 F.3d 1236, 1243–44 (11th Cir. 2012) (im-
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 19 of 42 PageID #: 2118
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (16 of 42)




               16                                      Nos. 18-2491 & 18-2492

               migration rights advocacy organization had to spend addi-
               tional time and money educating community about the effects
               of new immigration law on its ability to enroll children in
               school).
                                               B
                   Indiana says that it accepts the evidence presented here,
               but it insists that even if true, this evidence does not add up
               to a proper showing of any injury to the Organizations, much
               less injury resulting from Act 442. It argues that advocacy or-
               ganizations such as the plaintiffs cannot be “injured” by do-
               ing precisely the kind of work for which they were created.
               We can break this argument down into three separate points.
                    1. More of a Bad Thing
                   First, Indiana contends that the Organizations have not
               shown that their conceded drain of resources should be con-
               sidered an “injury.” All they allege, as Indiana sees it, is that
               because of Act 442, they had to engage in more work, but
               work that is still within the Organizations’ missions. Indiana
               concludes that such a consequence cannot possibly be an “in-
               jury.” Indiana asks, in other words, “[h]ow can an organiza-
               tion have a legally protected interest in not spending money
               to advance its core mission?” Fair Hous. Council of San Fer-
               nando Valley v. Roommate.com, LLC, 666 F.3d 1216, 1224 (9th
               Cir. 2012) (Ikuta, J., concurring and dissenting). Essentially In-
               diana says that by passing an election law with the alleged
               potential to confuse or disenfranchise voters, it did the Organ-
               izations a favor, by giving them more of the work they were
               created to do. It suggests that this is akin to a tax-preparation
               business saying that it is injured by a change in tax law that
               created more business for it.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 20 of 42 PageID #: 2119
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (17 of 42)




               Nos. 18-2491 & 18-2492                                       17

                    It is hard to take that analogy seriously. Unlike the tax-
               preparation business, which presumably hopes to thrive for
               many years, the Organizations would like nothing better than
               to go out of business because all voter suppression has ceased,
               the system is running perfectly, and 100% of the electorate is
               registered and votes. But we do not know of any state that
               comes close to meeting that standard. In the imperfect world
               we inhabit, the Organizations have a specific mission: educat-
               ing potential voters, helping them to fulfill whatever legal re-
               quirements their state has legitimately imposed as a condition
               of voting, and opposing any improper voter-suppression
               measures that may exist. In a world of limited resources—that
               is, the real world—the Organizations must decide which tasks
               will achieve those goals most effectively. Even the tax prepar-
               ers must decide when and whether to modernize their soft-
               ware, move to a new office, advertise, hire a new associate, or
               quietly shrink. Indiana’s legislation, the Organizations assert,
               will force them to reduce or eliminate their work in certain
               areas—voter education, get-out-the-vote efforts, and new reg-
               istrations—so that they can make sure existing voters are not
               tossed off the rolls erroneously and without any notice. Under
               Havens, those are concrete injuries. See also Crawford, 472 F.3d
               at 951 (describing this as an “added cost” to organizations). If
               Act 442 goes into force, the Organizations will need to under-
               take the extra efforts they describe and cease other activities.
               By adding to their workload, Act 442 costs them time and
               money they would have spent differently or not spent at all.
                  2. Diversion of Resources
                  Indiana also argues that the Organizations do not have
               standing because they have not really “diverted” any re-
               sources. Indiana interprets Havens as requiring a seismic shift
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 21 of 42 PageID #: 2120
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (18 of 42)




               18                                      Nos. 18-2491 & 18-2492

               from work within the organization’s mission to work outside
               of it, to support Article III standing. Because voter advocacy
               is central to each of the Organizations’ missions, Indiana ar-
               gues that any resources they spend on Act 442 are not a “di-
               version” of resources as contemplated by Havens.
                   In making this argument, the state is ignoring both the lan-
               guage and the holding of Havens. The plaintiff organization in
               that case, HOME, was a non-profit devoted to assuring equal
               housing opportunity. It operated a housing counseling ser-
               vice, and it investigated complaints of housing discrimina-
               tion. 455 U.S. at 368. As we noted earlier, the Supreme Court
               found that the impairment of its ability to do work within its
               core mission was enough to support standing. Id. at 379.
                   If injury to HOME’s fair-housing activities counted for
               standing, as it did, we see no reason why injury to the
               NAACP’s, CCI’s, and the League’s voter programs does not
               equally support standing. Indeed, several other circuits inter-
               pret Havens as requiring an initial showing that the challenged
               conduct frustrate the organization’s mission. See Smith v. Pac.
               Properties & Dev. Corp., 358 F.3d 1097, 1105 (9th Cir. 2004); Food
               & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919 (D.C. Cir.
               2015). Any work to undo a frustrated mission is, by definition,
               something in furtherance of that mission. We too have recog-
               nized that an organization’s mission must be related to the
               remedial measures taken. See Keep Chicago Livable v. City of
               Chicago, 913 F.3d 618, 625 (7th Cir. 2019) (rejecting an attempt
               to claim a drain-on-resource injury without a “clear nexus to
               any … interest of the organization”). Indeed, we have a hard
               time imagining—nor has Indiana explained—why it is that an
               organization would undertake any additional work if that
               work had nothing to do with its mission. And it would be an
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 22 of 42 PageID #: 2121
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (19 of 42)




               Nos. 18-2491 & 18-2492                                        19

               inside-out world indeed if organizations had standing to as-
               sert only interests that they shared with the general public.
                   That is not to say that organizations have standing based
               solely on the baseline work they are already doing. They “can-
               not convert [] ordinary program costs into an injury in fact.”
               Nat'l Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434
               (D.C. Cir. 1995). The question is what additional or new bur-
               dens are created by the law the organization is challenging.
               Nat'l Council of La Raza, 800 F.3d at 1040–41. It must show that
               the disruption is real and its response is warranted. See OCA-
               Greater Houston, 867 F.3d at 611–12 (recognizing that activities
               cannot support organizational standing if they are “no differ-
               ent from the plaintiffs’ daily operations”); see also Food & Wa-
               ter Watch, Inc., 808 F.3d at 919–20 (organization does not suffer
               an injury in fact unless there is an inhibition of daily opera-
               tions or operational costs beyond normal). Compare Fair Elec-
               tions Ohio v. Husted, 770 F.3d 456, 459–61 (6th Cir. 2014) (no
               standing where the alleged injury was the provision of train-
               ing that the organization was already providing, where a
               sought-after change in the law would change only the content
               of the training), with Northeast Ohio Coal. for the Homeless, 837
               F.3d at 624 (distinguishing Fair Elections Ohio v. Husted and
               finding standing by emphasizing that the plaintiffs were chal-
               lenging a newly enacted law whose changes meant the organ-
               ization had to overhaul its strategies), and E. Bay Sanctuary
               Covenant v. Trump, 909 F.3d 1219, 1242 (9th Cir. 2018) (over-
               haul that included “developing new training materials” and
               “significant training of existing staff” in response to change in
               law was sufficient for standing). The Organizations in this
               case have shown that Act 442’s effect on their work goes far
               beyond “business as usual.” They have done so through con-
               crete evidence showing that Act 442 is already disrupting
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 23 of 42 PageID #: 2122
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (20 of 42)




               20                                        Nos. 18-2491 & 18-2492

               their operations, and if it goes into effect, it will likely require
               them significantly to change or expand their activities.
                    3. Causation
                   Indiana next contends that any injury the Organizations
               will suffer from Act 442 is self-inflicted. As the district court
               put it, the state asserts that the Organizations’ “choice of how
               to allocate their limited resources is not an injury inflicted by
               the Defendants, it is an ‘injury’ of Plaintiffs’ own making.” In-
               diana State Conference of Nat'l Ass'n for Advancement of Colored
               People v. Lawson, 326 F. Supp. 3d 646, 658 (S.D. Ind. 2018). This
               argument finds no support in the record. Moreover, it ignores
               the vital role that causation plays in the standing inquiry. The
               Eleventh Circuit rejected a similar argument in Browning:
                       The Secretary attempts to draw a distinction be-
                       tween an act or law negating the efforts of an
                       organization, which is admittedly an injury un-
                       der Havens, and an act or law merely causing the
                       organization to voluntarily divert resources in
                       response to the law, which he claims is not an
                       injury cognizable under Article III. This distinc-
                       tion finds no support in the law, and it misses
                       the point.
               522 F.3d at 1166. As the Eleventh Circuit explained, Havens
               teaches that courts must focus on those drains in resources
               that “arise[] from” the organization’s need to counteract the
               defendants’ allegedly illegal practices, making that drain
               ‘‘simply another manifestation of the injury to the organiza-
               tion’s noneconomic goals.” Id. (quotation marks omitted).
               What matters is whether the organizations’ activities were un-
               dertaken because of the challenged law, not whether “they
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 24 of 42 PageID #: 2123
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (21 of 42)




               Nos. 18-2491 & 18-2492                                        21

               are voluntarily incurred or not.” Id. By way of analogy, when
               there is an outbreak of the flu, doctors will predictably order
               more flu vaccines, work longer hours, and educate the public
               about the danger. The additional work is certainly done will-
               ingly or “voluntarily” but it is not self-inflicted—it is caused
               by the outbreak. In our setting, Havens recognizes standing
               only for a “consequent drain on resources.” 455 U.S. at 379 (em-
               phasis added). Indiana’s argument is really an objection to the
               type of causal chain on which Havens relied, or perhaps to its
               existence in this case. Even understood that way, the Organi-
               zations have shown that Act 442 will likely create more work
               for them. This is sufficient not only for causation but for the
               redressability element of standing, since without Act 442
               there will be less drain on their resources.
                                              C
                   Indiana’s final standing objection is broader. It accuses the
               Organizations of trying to transform abstract disagreement
               with its policy choices into an injury, where one would not
               otherwise exist. An abstract disagreement, of course, is not an
               Article III injury. “[A]n organization’s abstract concern with a
               subject that could be affected by an adjudication does not sub-
               stitute for the concrete [and particular] injury required by Art.
               III.” Simon v. E. Kentucky Welfare Rights Org., 426 U.S. 26, 40
               (1976). “Indignation at violation of the law is not concrete be-
               cause it does not impact the plaintiff personally; it is not par-
               ticularized because it does not affect him in an ‘individual
               way.’” Carello v. Aurora Policemen Credit Union, No. 18-2887,
               2019 WL 3072152, at *3 (7th Cir. July 15, 2019). As the Ninth
               Circuit put it, an organization “cannot manufacture the injury
               by … simply choosing to spend money fixing a problem that
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 25 of 42 PageID #: 2124
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (22 of 42)




               22                                      Nos. 18-2491 & 18-2492

               otherwise would not affect the organization at all.” La Aso-
               ciacion de Trabajadores de Lake Forest v. City of Lake Forest, 624
               F.3d 1083, 1088 (9th Cir. 2010); see also OCA-Greater Houston,
               867 F.3d at 612; Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,
               285 (3d Cir. 2014) (rejecting organizational standing for an Af-
               rican-American parent group because “simply choosing to
               spend money fixing a problem that otherwise would not af-
               fect the organization at all” is not enough for standing). We
               have no quarrel with that general point, but it does not de-
               scribe this case. The Organizations here are Indiana organiza-
               tions that have worked for years on the problem of voter par-
               ticipation and are bracing for a real-world impact on their spe-
               cific core mission and lawful work.
                   We need not decide here whether all the injuries to which
               the Organizations point are enough to support standing; it is
               enough that some do. Indiana says that the Organizations
               “claim only an interest in both opposing [Act 442] and helping
               others contend with it.” We have no problem ruling out
               standing for lobbying efforts in Indiana’s legislature, but that
               is not the activity on which the Organizations are relying. In
               “helping others contend” with or prepare for Act 442, the Or-
               ganizations perform concrete work, voter-by-voter, polling
               place by polling place. Act 442 created the problem, and so
               causation exists. An injunction against these novel voter re-
               moval measures would redress the Organizations’ injury. We
               thus affirm the district court’s holding that the Organizations
               have shown enough to assert standing on behalf of them-
               selves.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 26 of 42 PageID #: 2125
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (23 of 42)




               Nos. 18-2491 & 18-2492                                          23

                                               D
                   Because we conclude that the Organizations have stand-
               ing to challenge Act 442 in their own right, we need not reach
               the issue of their standing to sue on behalf of their member-
               ship. That reticence should not be understood, however, as a
               hint that we would reject such standing. The Organizations
               may wish to develop this point as the litigation proceeds. The
               Supreme Court outlined the requirements that an association
               must meet in order to bring suit on behalf of its members in
               Hunt v. Washington State Apple Adver. Comm’n, 432 U.S. 333
               (1977). It held there that such standing exists “when: (a) [the
               organization’s] members would otherwise have standing to
               sue in their own right; (b) the interests it seeks to protect are
               germane to the organization’s purpose; and (c) neither the
               claim asserted nor the relief requested requires the participa-
               tion of individual members in the lawsuit.” Id. at 343. It is no-
               table that the second of those requirements calls for interests
               germane to the organization’s purpose—a requirement that
               seems just as pertinent to a suit on behalf of the organization
               itself as it does to a suit on behalf of the members. But we can
               forgo further comment on representational standing in light
               of our conclusion on organizational standing.
                                               III
                   On the merits, Indiana challenges only the district court’s
               conclusion that the Organizations have shown the necessary
               likelihood of success. When reviewing the grant of a prelimi-
               nary injunction, we review the district court’s findings of fact
               for clear error and its legal conclusions de novo. United Air
               Lines, Inc. v. Air Line Pilots Ass’n, Int'l, 563 F.3d 257, 269 (7th
               Cir. 2009).
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 27 of 42 PageID #: 2126
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (24 of 42)




               24                                             Nos. 18-2491 & 18-2492

                                                   A
                   Indiana is one of the many states that currently participate
               in the Crosscheck system administered by the Kansas Secre-
               tary of State. With Crosscheck, Indiana is able to send in its
               voter registration data and receive “matches” flagged in the
               Crosscheck database as potential duplicate registrants. Cross-
               check uses software that compiles and compares voter regis-
               tration data from participating states in an effort to identify
               duplicate records and thus double registrations. The Organi-
               zations contend that Crosscheck is deeply flawed. For exam-
               ple, pointing to expert reports, the Organizations assert that it
               has serious accuracy problems.2
                   Before digging into this argument, we stress that we are
               not evaluating the question whether Indiana may choose to
               participate in Crosscheck or any other program. That is the
               state’s decision to make. Our concern is only with the way the
               state is using the information it receives, and in particular
               whether that use complies with the NVRA.
                  The record shows that under the regime in place without
               the changes effected by Act 442, when Indiana gets a match
               from Crosscheck—meaning that it is informed that Voter AB


                    2 For example, a more general statistical study by plaintiff’s expert
               showed that an unexpectedly large number of people may have both the
               same name and the same date of birth. See Brennan Center for Justice and
               Dr. Michael McDonald (George Mason University), Analysis of the Septem-
               ber 15, 2005 Voter Fraud Report Submitted to the New Jersey Attorney General
               8–9      (December     2005),     https://www.brennancenter.org/sites/de-
               fault/files/analysis/Analysis%20of%20the%209-15-05%20Voter%20Fraud
               %20Report.pdf.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 28 of 42 PageID #: 2127
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (25 of 42)




               Nos. 18-2491 & 18-2492                                             25

               is registered in both Indiana and another state, State X—it fol-
               lows up by directly contacting Voter AB or checking to see if
               the registrar already received a written request from Voter AB
               to cancel her Indiana registration. If and when it takes effect,
               Act 442 will change that system. Instead of prompting follow-
               up directly with the voter, Act 442 specifies that a Crosscheck
               match will trigger the following actions:
                  (d) … Not later than thirty (30) days following the re-
                  ceipt of information under this subsection indicating
                  that a voter of Indiana may also be registered to vote
                  in another state, the NVRA official shall provide the
                  appropriate county voter registration office with the
                  name of and any other information obtained under this
                  subsection concerning that voter, if the first name, last
                  name, and date of birth of the Indiana voter is identical
                  to the first name, last name, and date of birth of the
                  voter registered in the other state. The county voter
                  registration office shall determine whether the individ-
                  ual:
                      (1) identified in the report provided by the
                      NVRA official under this subsection is the same
                      individual who is a registered voter of the
                      county; and
                      (2) registered to vote in another state on a date
                      following the date that voter registered in Indi-
                      ana.
                  (e) If the county voter registration office determines
                  that the voter is described by subsection (d), the county
                  voter registration office shall cancel the voter registration
                  of that voter.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 29 of 42 PageID #: 2128
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (26 of 42)




               26                                      Nos. 18-2491 & 18-2492

               2017 Ind. Legis. Serv. P.L. 74-2017 (Act 442) (emphasis added).
               Act 442 thus does away with the process of contacting the
               voter or confirming that the voter requested removal. Instead,
               it requires the county election official to remove a voter from
               the rolls immediately, based exclusively on the official’s uni-
               lateral assessment that the alleged “match” is accurate—that
               is, that the person registered in State X is the same as the per-
               son registered in Indiana, and that the State X registration is
               more recent. Act 442 was amended the following year to add
               a set of “confidence factors” that the responsible state official
               must assess. (We have more to say about those factors in a
               moment.) Once the official finishes the assessment, he must
               send only those names that meet a certain confidence thresh-
               old to the county election official to remove. IND. CODE § 3-7-
               38.2-5. Indiana insists that this new process (both original and
               as amended) complies with the NVRA, despite the fact that it
               omits any direct contact with the voter whose name has been
               flagged.
                   The state attempts to trivialize that omission, but a review
               of the NVRA reveals that it is fatal. The NVRA requires states
               to “conduct a general program that makes a reasonable effort
               to remove the names” of voters who are ineligible because of
               death or change in residence. 52 U.S.C. § 20507(a)(4). To pro-
               tect the electorate, however, these state programs must follow
               certain prescribed steps before removing any suspected ineli-
               gible voter. The following restrictions are pertinent here:
                         Except in cases of criminal convictions or
                          mental incapacity, “the name of a registrant
                          may not be removed from the official list of
                          eligible voters except … at the request of the
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 30 of 42 PageID #: 2129
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (27 of 42)




               Nos. 18-2491 & 18-2492                                           27

                          registrant ... or as provided under [a permis-
                          sible state list maintenance program].” Id.
                          § 20507(a)(3) (emphasis added).
                         “A State shall not remove the name of a reg-
                          istrant from the official list of eligible voters
                          … on the ground that the registrant has
                          changed residence unless the registrant con-
                          firms in writing that the registrant has
                          changed residence to a place outside the reg-
                          istrar’s jurisdiction in which the registrant is
                          registered; or has failed to respond to a notice …
                          and has not voted or appeared to vote [in the next
                          two] general election[s].” Id. § 20507(d) (em-
                          phasis added).
                   To summarize, this scheme forbids a state from removing
               a voter from that state’s registration list unless: (1) it hears di-
               rectly from the voter via a “request” or a “confirm[ation] in
               writing” that the voter is ineligible or does not wish to be reg-
               istered; or (2) the state goes through the statutorily prescribed
               process of (a) notifying the voter, (b) giving the voter an op-
               portunity to respond, and (c) then waiting two inactive elec-
               tion cycles before removing a suspected ineligible voter who
               never responds to the notice. Both of these avenues focus on
               direct contact with the voter. The accuracy or lack thereof of
               the state’s information concerning the voter’s change in resi-
               dence makes no difference under the NVRA. The statute does
               not set an accuracy threshold; it relies instead on follow-up
               with the individual voter. The “confidence factors” to which
               we referred earlier, which were added the year after Act 442
               was passed, thus do not help the state’s argument. A look at
               those factors, which we set out in the margin, also reveals that
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 31 of 42 PageID #: 2130
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (28 of 42)




               28                                               Nos. 18-2491 & 18-2492

               many may not exist for perfectly legitimate reasons, such as
               the confidentiality of Social Security numbers, the likelihood
               that a new state may not care about an Indiana driver’s li-
               cense, or the triviality of a middle name or last-name suffix.3
                                                     B
                   Act 442 does away with the process of personal contact
               with the suspected ineligible voter and allows Indiana elec-
               tion officials to remove a person from the rolls based on
               Crosscheck without direct notification of any kind. On its face,
               this appears to be inconsistent with the NVRA’s prohibition
               on removing voters without either hearing from them directly
               or going through the notice process. Indiana has two theories
               for how Act 442 nonetheless complies with the NVRA. Both

                    3  The statute reads as follows:
               (d) … The NVRA official shall provide the appropriate county voter reg-
               istration office with the name of and any other information obtained un-
               der this subsection concerning that voter, if both of the following apply:
                  (1) The first name, last name, and date of birth of the Indiana voter is
                  identical to the first name, last name, and date of birth of the voter reg-
                  istered in the other state.
                  (2) A comparison of the records indicates that there is a confidence factor
                  that the records are for the same individual resulting from the accumu-
                  lation of at least seventy-five (75) points based on the following criteria:
                     (A) Full Social Security number: 40 points.
                     (B) Last four (4) digits of Social Security number: 10 points.
                     (C) Indiana driver’s license or identification card number: 50 points.
                     (D) Date of birth: 25 points.
                     (E) Last Name: 15 points.
                     (F) First Name: 15 points.
                     (G) Middle Name: 5 points.
                     (H) Suffix: 5 points.
                     (I) Street Address 1: 10 points.
                     (J) Zip Code (first five (5) digits): 5 points.
               IND. CODE § 3-7-38.2-5.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 32 of 42 PageID #: 2131
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (29 of 42)




               Nos. 18-2491 & 18-2492                                           29

               theories take the position that indirect contact with the voter
               or the possession of third-party information is the equivalent
               of direct contact with the voter. Indiana’s first argument is that
               the registration information received from another state
               counts as a “request” from the registrant to un-register under
               § 20507(a)(3)(A). The state’s second suggestion is that Act
               442’s procedure is permissible under the NVRA because the
               new registration is a written confirmation that the registrant
               has changed residence, and that fact alone is enough to permit
               Indiana to remove the name under § 20507(d). A closer look
               at both arguments reveals them to be a stretch, at best.
                   The NVRA says that a state may remove the name of a
               registrant from its rolls if it takes that action “at the request of
               the registrant.” § 20507(a)(3). Indiana contends the “regis-
               trant’s act of registering to vote in another State must be un-
               derstood as a written request to remove that person’s name
               from the rolls in the previous State of residence.” We evaluate
               that argument by turning first to the text of the statute. We
               read that text with the assumption that its words carry their
               “ordinary meaning.” Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,
               175 (2009); see also ANTONIN SCALIA & BRYAN GARNER,
               READING LAW: THE INTERPRETATION OF LEGAL TEXTS 69 (2012)
               (“Words are to be understood in their ordinary, everyday
               meanings—unless the context indicates that they bear a tech-
               nical sense.”). The ordinary meaning of “remov[al] … at the
               request of the registrant” is that the registrant requests removal.
               Drawing an inference from information provided by Cross-
               check indicating that a voter has registered in another juris-
               diction is neither a request for removal nor is it from the reg-
               istrant, as required under the terms of § 20507(a)(3). It is only
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 33 of 42 PageID #: 2132
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (30 of 42)




               30                                     Nos. 18-2491 & 18-2492

               an action that allows an inference that the voter is relinquish-
               ing her Indiana domicile, but the NVRA requires more than
               such an inference.
                   Indeed, the inference might be rebuttable—someone
               might move to Kansas from Indiana to take a new job, and
               upon arrival in Kansas immediately register to vote in Kansas.
               But if her personal circumstances change before Election
               Day—she flunks a probationary period on the job, a family
               member becomes sick, a better opportunity arises in Indi-
               ana—the person might decide to return to her former resi-
               dence in Indiana. That person’s Indiana registration, accord-
               ing to the NVRA, is still valid unless the person herself took
               steps to revoke it. Especially in states that have an early reg-
               istration deadline, it may be perfectly rational for a voter to
               register in a new location before getting around to canceling
               the old Indiana registration, selling an Indiana house, or sev-
               ering other formal connections with Indiana. Every year mil-
               lions of Americans go off to college in August. Some drop out
               by November, for academic, financial, or other reasons, and
               land back on their parents’ doorsteps. They will vote in only
               one place, even if they have open registrations in two. The
               only way to know whether voters want to cancel their regis-
               tration is to ask them.
                   Registering to vote in another state is not the same as a
               request for removal from Indiana’s voting rolls. Indiana relies
               on the criminalization of double voting to support its argu-
               ment that registering to vote in a new jurisdiction must imply
               that the voter does not want to be registered in his old juris-
               diction any more. In so arguing, Indiana equates double reg-
               istration with double voting. But the two are quite different.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 34 of 42 PageID #: 2133
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (31 of 42)




               Nos. 18-2491 & 18-2492                                             31

                   While double voting is surely illegal, having two open
               voter registrations is a different issue entirely. In the over-
               whelming majority of states, it is not illegal to be registered to
               vote in two places, see Double Voting, THE NATIONAL
               CONFERENCE OF STATE LEGISLATORS (Jan. 4, 2018),
               http://www.ncsl.org/reActrch/elections-and-campaigns/dou-
               ble-voting.aspx (compiling state statutes). Indiana makes it a
               misdemeanor recklessly to register or offer to register to vote
               more than once. IND. CODE § 3-14-2-4. But if that statute, fol-
               lowing the normal presumption against extraterritoriality,
               operates only within Indiana, it too is of no help to the state.
                   Even if Indiana could convince us that a new registration
               is the equivalent of a “request” to cancel a voter’s old regis-
               tration, it is still not a request “of the registrant.” § 20507(a)(3).
               The information passed along by Crosscheck is sparse. As it
               currently operates, a subscriber state such as Indiana does not
               receive a copy of the other state’s registration. Thus, Indiana
               does not even know whether the (supposed) Indiana regis-
               trant has communicated anything to another governmental
               entity. It relies exclusively on Crosscheck’s word that such a
               document exists. The only straightforward reading of the
               phrase “at the request of the registrant” is that the registrant
               herself makes the request to the state. Id. (emphasis added).
               We cannot twist that language to encompass indirect infor-
               mation from a third-party database.
                   This reading also makes sense in the context of the rest of
               the NVRA, see King v. Burwell, 135 S. Ct. 2480, 2489 (2015),
               which emphasizes the state’s duty to communicate—or at
               least attempt to communicate—directly with a voter before it
               removes that voter’s name from the rolls. See § 20507(a)(3) (re-
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 35 of 42 PageID #: 2134
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (32 of 42)




               32                                     Nos. 18-2491 & 18-2492

               moval allowed at the request of the voter); § 20507(b)(2) (re-
               moval allowed after registrant has failed to respond to per-
               sonal notice and failed to appear in two elections);
               § 20507(c)(1) (removal allowed after the U.S. Postal Service’s
               change of address information is used to identify persons
               who have moved and then compliance with the notice proce-
               dure in (d)); § 20507(d)(1) (removal allowed based on sus-
               pected address change only if voter confirms the address
               change in writing or fails to respond to a notice and does not
               vote in the next two elections).
                   Even if (counterfactually, on the present record) Cross-
               check sent Indiana a copy of the new voter registration, pre-
               pared personally by the voter, there would be another prob-
               lem: the NVRA emphasizes the state’s duty diligently to reach
               out to its electorate. For present purposes, we may leave for
               another day the question whether a state is entitled to rely on
               documents passed through multiple hands. It is enough to
               say that at least when a state does not itself possess a copy of
               a communication from a suspected Indiana registrant, it does
               not have a “request of the registrant” sufficient by itself to
               permit immediate removal of that voter’s name from the rolls.
                   Indiana counters that there is no “reliability” requirement
               in the statute. True enough. There’s something even stronger:
               a requirement that the state must receive a direct request from
               “the registrant” before de-registering that person. Act 442’s
               problem has nothing to do with the reliability of Crosscheck
               or Indiana’s confidence factors. What does matter is that the
               system it chose flouts the NVRA’s command that the state
               rely on the registrant herself.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 36 of 42 PageID #: 2135
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (33 of 42)




               Nos. 18-2491 & 18-2492                                         33

                   Indiana’s second argument—that the same notification
               from Crosscheck of a suspected matching registration in an-
               other state serves as a “confirm[ation] in writing” that the reg-
               istrant has moved under § 20507(d)(1)(A)—is likely to fail for
               similar reasons. The statute states that “[a] State shall not re-
               move the name of a registrant … unless the registrant confirms
               in writing that the registrant has changed residence.”
               § 20507(d)(1)(A). To re-state the obvious, Crosscheck is not
               the resident, nor is it the resident’s agent.
                   The NVRA acknowledges that states may suspect (with
               good reason) that a registrant is no longer eligible to vote be-
               cause she has moved out of state. But more than that initial
               information is needed before the state may act on it. Once the
               state has that information, the NVRA then requires that the
               state either “confirm” the information with the registrant be-
               fore removing the person from the rolls or attempt to provide
               personal notice. § 20507(d)(1)(A)–(B). The statute does not
               have a knowledge requirement; it has a confirmation require-
               ment. A plain-meaning reading of the NVRA dictates that the
               states need to “confirm” something—in this instance the ini-
               tial information they received. It stretches the meaning of
               “confirm” past its limits to ignore its key feature of corrobo-
               rating or verifying a prior piece knowledge.
                   Moreover, Indiana’s reading of “confirm” defies the struc-
               tural logic of the statute by allowing a state to bypass the no-
               tice procedure. As the Supreme Court recently emphasized,
               the NVRA’s procedures for removal must be followed “to the
               letter.” Husted v. A. Philip Randolph Inst., 138 S. Ct. 1833, 1842
               (2018). The NVRA offers a few examples of how states can
               comply, and none allows an initial piece of information to
               serve double-duty as initial notice and as confirmation. Most
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 37 of 42 PageID #: 2136
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (34 of 42)




               34                                     Nos. 18-2491 & 18-2492

               notably, in section 20507(c)(1)(B), the NVRA specifies that a
               state may satisfy the NVRA’s requirements by relying on
               “change-of-address information supplied by the Postal Ser-
               vice … to identify registrants whose addresses may have
               changed” and then “us[ing] the notice procedure.” Indiana is
               free to launch that process using Crosscheck information or
               other information from a third party. But it cannot then skip
               past the requirement that it confirm the move directly with
               the voter or use the notice procedure prescribed by statute.
                   Not only does Indiana’s reading ignore the common-sense
               interpretation of the phrase “the registrant confirms,” but
               also, by allowing an initial piece of information suggesting a
               change in residency to perform double-duty as confirmation
               of the change, the state would render the confirmation re-
               quirement and the alternative notice provisions “insignifi-
               cant, if not wholly superfluous.” Duncan v. Walker, 533 U.S.
               167, 174 (2001). We are “reluctant to treat statutory terms as
               surplusage in any setting… [but] are especially unwilling to
               do so when the term occupies so pivotal a place in the statu-
               tory scheme.” Id. (quoting Babbitt v. Sweet Home Chapter, Com-
               munities for Great Ore., 515 U.S. 687, 698 (1995) (quotation
               marks omitted)). We cannot, as Indiana would have us, “dis-
               tort[] texts adopted by the people’s elected representatives”
               to suit the state’s purposes. A. SCALIA & B. GARNER, supra at 3.
                  Because we affirm the district court’s holding that the Or-
               ganizations are likely to succeed on the merits of their chal-
               lenge to Act 442 as inconsistent with the NVRA, we do not
               reach the Organizations’ alternative arguments that Act 442
               violates the NVRA’s requirement that laws be uniform, non-
               discriminatory, and comply with the Voting Rights Act under
               section 20507(b)(1).
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 38 of 42 PageID #: 2137
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (35 of 42)




               Nos. 18-2491 & 18-2492                                       35

                                             IV
                   We live in a representative democracy, in which the voice
               of the people is essential to the legitimacy of our governing
               institutions. Democracy starts with each voter’s act of show-
               ing up at the polls to express his or her preferences. The in-
               tegrity of the voting process is critical, and one measure to
               protect that integrity is the voter-registration process. A name
               on a voter roll in Indiana is there only because a voter took
               the trouble to put it there. Laws such as the NVRA ensure that
               the states do not undo that work without good reason. “[T]he
               right … to vote is a fundamental right,” 52 U.S.C.
               § 20501(a)(1). The NVRA is designed to ensure that the com-
               peting interest in preventing abuse does not wind up disen-
               franchising American voters. On the preliminary injunction
               record before us, we are satisfied that the plaintiff Organiza-
               tions have standing to sue, and that they put enough in the
               record to show a likelihood of success on the merits.
                  We therefore AFFIRM the district court’s grant of prelim-
               inary injunctive relief in each of these cases.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 39 of 42 PageID #: 2138
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (36 of 42)




               36                                       Nos. 18-2491 & 18-2492

                   BRENNAN, Circuit Judge, concurring. I agree with the con-
               clusions in the majority’s comprehensive opinion, both as to
               the plaintiﬀs’ standing and their likelihood of success on the
               merits. I write separately only to express my understanding
               of what an organizational plaintiﬀ must demonstrate to estab-
               lish standing to sue on its own behalf under Havens Realty
               Corp. v. Coleman, 455 U.S. 363 (1982).
                   People vote, not organizations, so none of the plaintiﬀs be-
               fore us may cast a vote in any election. Cf. Gill v. Whitford, 138
               S. Ct. 1916, 1920 (2018) (noting that voting rights are “individ-
               ual and personal in nature”). As a general rule, litigants may
               sue only on their own rights and cannot base “claims on the
               legal rights or interests of third parties.” Valley Forge Christian
               Coll. v. Am. United for Separation of Church and State, Inc., 454
               U.S. 464, 475 (1982) (quoting Warth v. Seldin, 422 U.S. 490, 499
               (1975)). Nonprofit organizations and public interest groups
               cannot bring suit to vindicate their abstract policy prefer-
               ences, no matter how worthy the cause or intense their inter-
               est. Sierra Club v. Morton, 405 U.S. 727, 736 (1972) (nonprofit’s
               “longstanding concern with and expertise in [environmental]
               matters” did not remove its burden to establish individual-
               ized injury). So, the organizational standing of these plaintiﬀs
               must rest on something other than the removal of voters from
               Indiana’s rolls.
                   Article III’s standing requirement serves a functional role
               in maintaining our separation-of-powers system. See Antonin
               Scalia, The Doctrine of Standing as an Essential Element of the
               Separation of Powers, 17 SUFFOLK UNIV. L. REV. 881, 894–97
               (1983). It precludes federal courts from becoming alternative
               battlegrounds for policy disputes properly resolved in the leg-
               islative and executive branches. Spokeo v. Robins, 136 S. Ct.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 40 of 42 PageID #: 2139
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (37 of 42)




               Nos. 18-2491 & 18-2492                                                    37

               1540, 1547 (2016) (noting that Article III standing “serves to
               prevent the judicial process from being used to usurp the
               powers of the political branches and confines the federal
               courts to a properly judicial role”) (internal quotation marks
               and citations omitted). Rigorous policing of plaintiﬀs’ stand-
               ing is critical to our system of democracy. See Clapper v.
               Amnesty Int’l USA, 568 U.S. 398, 408–09 (2013) (“Relaxation of
               standing requirements is directly related to the expansion of
               judicial power.”) (quoting United States v. Richardson, 418 U.S.
               166, 188 (1974) (Powell, J., concurring)). As the majority opin-
               ion aptly notes, supra at 2–3, the Constitution leaves most de-
               cisions regarding voting procedures to the States, even with
               respect to federal elections. In Havens Realty, the Supreme
               Court applied basic Article III standing principles to a non-
               profit organization seeking to sue in its own name.† The Court
               distinguished organizational plaintiﬀs who show a “concrete
               and demonstrable injury to the organization’s activities” from
               those simply alleging “a setback to the organization’s abstract
               social interests.” 455 U.S. at 379. The former have standing,
               the latter do not. The Supreme Court recognized that an or-
               ganizational plaintiﬀ “perceptibly impaired” in its ability to
               provide services has sustained a concrete injury. Id.
                   The test for organizational standing under Havens Realty is
               the same as that for any other plaintiﬀ: Has the plaintiﬀ
               demonstrated a concrete, particularized injury to its own in-
               terests, or is it complaining of a generalized grievance shared
               broadly with other members of the public? See New York Civil

                   † The case also involved individual plaintiffs and an organizational
               plaintiff’s alleged associational standing, but the focus here is just on the
               opinion’s discussion of the organizational plaintiff’s standing to sue in its
               own right.
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 41 of 42 PageID #: 2140
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (38 of 42)




               38                                        Nos. 18-2491 & 18-2492

               Liberties Union v. New York City Transit Auth., 684 F.3d 286, 294
               (2d Cir. 2012) (“Under this theory of ‘organizational’ stand-
               ing, the organization is just another person—albeit a legal per-
               son—seeking to vindicate a right. To qualify, the organization
               itself must meet the same standing test that applies to indi-
               viduals.”) (internal quotations and citations omitted). Road-
               blocks to an organization’s abstract advocacy or educational
               objectives are insuﬃcient to gain entrance into federal court.
               See, e.g., Keep Chicago Livable v. City of Chicago, 913 F.3d 618,
               625 (7th Cir. 2019). But if a defendant’s actions compromise
               an organization’s day-to-day operations, or force it to divert
               resources to address new issues caused by the defendant’s ac-
               tions, an Article III injury exists. See, e.g., Crawford v. Marion
               Cty. Election Bd., 472 F.3d 949, 951 (7th Cir. 2007), aﬀ’d 553 U.S.
               181 (2008).
                   As the majority opinion takes care to thoroughly show, the
               plaintiﬀs’ evidence meets their burden at the preliminary in-
               junction stage. As actual harm for Article III purposes, some
               of the proof oﬀered by these plaintiﬀs is rather thin gruel, like
               uploading a poster to a website and an increased volume in
               incoming telephone calls. But each organization submitted
               suﬃciently specific testimony from senior leadership detail-
               ing their organization’s work, and then connected the immi-
               nent impact of Act 442 to their organization’s operations. See
               Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2342 (2014)
               (standing can be shown through threatened harms from im-
               minent enforcement of a law). The totality of each plaintiﬀs’
               evidence established their organization’s concrete, particular-
               ized injury, so their proof met Article III’s requirements.
                  In summary, a nonprofit’s intense interest in voting rights
               does not automatically give it standing to challenge all voting
Case 1:17-cv-02897-TWP-MPB Document 104 Filed 09/18/19 Page 42 of 42 PageID #: 2141
      Case:Case:
            18-2491
                 18-2491
                      Document:
                          Document:
                                00713487078
                                     42     Filed: Filed:
                                                   08/27/2019
                                                          09/18/2019
                                                                  Pages:
                                                                      Pages:
                                                                         39 39 (39 of 42)




               Nos. 18-2491 & 18-2492                                        39

               laws and procedures. People Org. for Welfare and Employ’t
               Rights v. Thompson, 727 F.2d 167, 171 (7th Cir. 1984) (“All of us
               want government to do things to or for other people: … But
               desire does not create standing.”). But the plaintiﬀs in this
               case have oﬀered suﬃcient and specific evidence at the pre-
               liminary injunction stage as to how Indiana’s new law will
               create imminent harm to them by directly and negatively im-
               pacting their operations and forcing them to divert their lim-
               ited resources. That is enough according to the Supreme
               Court in Havens Realty. 455 U.S. at 379. Because I agree with
               the majority’s conclusion regarding these plaintiﬀs’ organiza-
               tional standing, I express no views on the parties’ alternative
               representational or associational standing arguments.
